DETAILED ACTION
 	 	Claims 1-25 are presented for examination on the merits.
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 12/26/2019 are accepted by the examiner.
Priority
  	The application is filed on 12/26/2019 and therefore the effective filing date of the  application is 12/26/2019.
 				Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 1-3,6, 8-9, 11-15, 18-20, 22, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Maluf et al. (US 20190308589 A1, hereinafter, Maluf) in view of Arian et al. (US 20210182993 A1, hereinafter, Arian).
 	Regarding claim 1, Maluf discloses an apparatus to detect intrusion in a sequence of messages, the apparatus comprising: memory; and  5a detection logic circuitry to: capture traffic on an in-vehicle network bus during a first traffic window (Paragraph 0115: provide for the modeling of vehicle states that can be leveraged for purposes of intrusion detection on the network of the vehicle. In some aspects, if the actual measurements on the network of the vehicle differ from the modeled behavior by a threshold amount, this may indicate a potential malicious intrusion of the network. In turn, the intrusion detection system (IDS) of the vehicle can initiate a mitigation action, such as alerting the driver as to the intrusion, etc.); 
 	[filter the traffic within the first traffic window to determine more than one observation window], 
 	wherein the more than observation window comprises at least a first observation window and a second observation window (Paragraph 0048:  assume that there exists one or more receiver applications 422 that take as input data indicative of the physical states of a vehicle or other monitored system. Such a vehicle or other system may capture real data 428 regarding at least some of these characteristics (e.g., via sensors, etc.). Instead of providing real data 428 directly to receiver application(s) 422, forward model simulations 434 that are based on the underlying linear and non-linear physical models 436 may be used to produce synthetic data 426), 
 	wherein the first observation 10window is different from the second observation window based on differences in filtering of the traffic between the first observation window and the second observation window (Paragraph 0070: a vehicle may comprise multiple sub-systems, such as GPS, tire, fuel, engine, vehicle dynamics, and the like. Each of these sub-systems may be represented by a set of state variables. In turn, physical and behavioral models for these sub-systems can be developed to predict the behavior of the sub-systems over time); 
evaluate the more than one observation window to determine a first output based on a first observation window and a second output based on a second observation window (Paragraph 0124: detect potential malicious intrusions of the network of vehicle 602. As noted above, architecture 600 compute and evaluate, at any time, the difference between what the state produces as synthetic data 610 and the actual telemetry data 606 (e.g., measurement data from vehicle 602). In turn, comparator 612 may evaluate the difference between synthetic data 610 and actual telemetry data 60), 
 the 15first and second outputs to indicate if an intrusion is detected within the first traffic window; determine, based on a combination of the outputs, that the traffic on the in-vehicle network bus during the first traffic window comprises an intrusion; and output an indication of the intrusion (Paragraph 0115: the actual measurements on the network of the vehicle differ from the modeled behavior by a threshold amount, this may indicate a potential malicious intrusion of the network. In turn, the intrusion detection system (IDS) of the vehicle can initiate a mitigation action, such as alerting the driver as to the intrusion, etc.).  
 	Maluf does not explicitly states but Arian from the same or similar fields of endeavor teaches filter the traffic within the first traffic window to determine more than one observation window (Arian, Paragraphs 0082-0083, 0090: the average traffic speed is determined by calculating a moving average of traffic speed calculated for a time window. As an example, the moving average traffic speed for a 1 mile section of an interstate highway is calculated by determining the average traffic speed for vehicles traveling along that section for a time window from 5 minutes ago until the current time. The use of time windows to calculate average traffic speed can help prevent temporary dips in speed)
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine, using the one or more processors, a first set of anomalies within the first stage; generating, using the one or more processors, a first asset state space associated with the first asset as taught by Arian in the teachings of Maluf in order to reduce the number of vehicles on the road during certain times such as peak traffic congestion (e.g., rush hour). Incentive offers can be made to users to depart so as to avoid travel during times of peak traffic congestion such as by offering alternate departure time windows proximate in time to a preferred travel time (Arian, Abstract).
 	Regarding claim 2, the combination of Maluf and Arian discloses the20threthe apparatus of claim 1, the detection logic circuitry to evaluate based on a first deviation threshold and based on determination of a first deviation between the traffic in the first observation window and the traffic during a second traffic window, the second traffic window preceding the first traffic window (Maluf Paragraph 0063: with different input streams, the types will vary from a row to row. Consideration is also taken that a row of measurement represents a collection of measurements taken at a specific time. In other words, a row may include an additional data type which reflects time or is the timestamp of that moment. The timestamp may be derived from the sensor readings, most cases. The system may then internally compute the time difference between two consecutive rows of measurements.).  
 	Regarding claim 3, the combination of Maluf and Arian discloses the apparatus of claim 2, the detection logic circuitry to evaluate based on a second deviation 25threshold and based on determination of a second deviation between the traffic in the second observation window and the traffic during the second traffic window (Maluf Paragraph 0067: a slight variance in the tire size can put an odometer off by hundreds of miles from its true value, even over a short period of time. For the modern and future transportation vehicles, sensing is the most essential component in such an endeavor).  
  	Regarding claim 6, the combination of Maluf and Arian discloses the apparatus of claim 1, the detection logic circuitry to filter the traffic to create the first observation window with one or more types of messages, one or more portions of messages, 5or a combination thereof (Maluf Paragraph 0018: where certain devices may be in communication with other devices, e.g., based on distance, signal strength, current operational status, location, etc. IP data packets 150 (e.g., traffic and/or messages sent between the devices/nodes) may be exchanged among the nodes/devices of the IP network 110 using predefined IP network communication protocols).  
 	 Regarding claim 8, the combination of Maluf and Arian discloses the apparatus of claim 1, wherein evaluation to determine the first output comprises comparison of the first observation window against a first historic window, the first historic 10window filtered in accordance with filtering for the first observation window (Maluf Paragraph 0077: a non-linear system is possible by just having one prior state such as X.sub.0=X.sub.1.sup.2+X.sub.1+2. By increasing the prior states, the evaluation of a non-linear system reflects the correct time rather than having to have lag in the state. Lag of a state is defined as the number of historical data used in the prediction. Therefore, more states imply more lag).  
 	Regarding claim 9, the combination of Maluf and Arian discloses the apparatus of claim 8, wherein evaluation to determine the second output comprises comparison of the second observation window against a second historic window, the second historic window filtered in accordance with filtering for the second observation window (Maluf Paragraphs 0075, 0077:  the first variable computes the derivative and the second compute the estimation over a period dt… thee evaluation of a non-linear system reflects the correct time rather than having to have lag in the state. Lag of a state is defined as the number of historical data used in the prediction. Therefore, more states imply more lag. However, the opposite is actually true.).  
 	Regarding claim 11, the combination of Maluf and Arian discloses the apparatus of claim 1, the detection logic circuitry to comprise predictive modelling to remove sporadic messages from the first observation window and the second observation window (Maluf Abstract: vehicle predicts a state of the vehicle using a behavioral model. The model is configured to predict the state based in part on one or more state variables that are available from one or more sub-systems of the vehicle and indicative of one or more physical characteristics of the vehicle. The processor computes a representation of a difference between the predicted state of the vehicle and a measured state of the vehicle).  
 	Regarding claim 12, the combination of Maluf and Arian discloses 20thethethe apparatus of claim 1, the detection logic circuitry to comprise predictive modelling to ignore a sporadic message for detection of the intrusion (Paragraph 0040-0041: determine that a delta exists between the predicted state of the vehicle by simulations 308 and what is indicated by real data 304 from the sub-system(s) of the vehicle. In turn, these model updates and deltas 314 may be provided to receiver application(s) 302 and can also be used as self-calibration data 316, to recalibrate the models used to generate synthetic data 310).
  	Regarding claim 13; Claim 13 is similar in scope to claim 1, and is therefore rejected under similar rationale.
 	Regarding claim 14; Claim 14 is similar in scope to claim 2, and is therefore rejected under similar rationale.
 	Regarding claim 15; Claim 15 is similar in scope to claim 3, and is therefore rejected under similar rationale.
  	Regarding claim 18; Claim 18 is similar in scope to claim 6, and is therefore rejected under similar rationale.
 	Regarding claim 19; Claim 19 is similar in scope to claim 1, and is therefore rejected under similar rationale.
 	Regarding claim 20; Claim 20 is similar in scope to claim 6, and is therefore rejected under similar rationale.
  	Regarding claim 22; Claim 22 is similar in scope to claim 8, and is therefore rejected under similar rationale.
  	Regarding claim 24; Claim 24 is similar in scope to claim 11, and is therefore rejected under similar rationale.
 	Regarding claim 25; Claim 25 is similar in scope to claim 12, and is therefore rejected under similar rationale.
Allowable Subject Matter 
6.	Claims 4-5, 7, 10, 16-17, 21, 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hourdos et al. (US 20180350239 A1) discloses  method includes using sensors to collect information about vehicles on a road and determining a plurality of crash probabilities based on the collected information. Each crash probability indicates a probability of a vehicular crash on the road at a respective point in time..
Ibrahim (US 20180257660 A1) discloses an efficient path prediction and target classification algorithm to enable these technologies performing safety and mobility applications. The method fuses target vehicles data and host vehicle data in an efficient algorithm to perform this task.
8.	In an effort to advance compact prosecution, with respect to any amendments to the claimed invention, the applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.  
Moreover with respect to advancing compact prosecution, if the applicant intends to make numerous amendments, the examiner respectfully requests that applicant submit a clean copy of the claims in addition to the marked up copy of the claims in order to expedite the examination process by allowing for accurate optical character recognition (OCR) of the claims.
The prior art made of record and not relied upon, if any, is considered pertinent to applicant’s disclosure and would be listed under PTO-Form 892.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498